     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 1 of 14 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS


MARK R. HARRAH ROTH IRA,          )
on behalf itself and all others   )
similarly situated,               )
                                  )
       Plaintiff,                 )
                                  )
       vs.                        )           Case No.
                                  )
                                  )              JURY TRIAL DEMANDED
GOLDSTONE FINANCIAL GROUP, )
L.L.C., PELL CORP. BROTHERS, INC. )
ANTHONY PELLEGRINO, and           )
MICHAEL PELLEGRINO,               )
                                  )
       Defendants.                )


                             CLASS ACTION COMPLAINT

       Plaintiff, MARK R. HARRAH (Harrah), on behalf of the MARK R. HARRAH

ROTH IRA (Plaintiff), individually, and on behalf of all other persons similarly situated,

complains against GOLDSTONE FINANCIAL GROUP, L.L.C, (Goldstone) PELL

CORP. BROTHERS INC. (Pell), ANTHONY PELLEGRINO, and MICHAEL

PELLEGRINO (Pellegrinos) (collectively Defendants), as follows:

                                 NATURE OF ACTION

       1. This class action is brought under the Securities Act of 1933 Act, 15 U.S.C. §

78a et seq., and the Illinois Securities Act, 815 ILCS 5/1 et seq., due to the unlawful sale

of unregistered securities by Defendants. Defendants Goldstone, Pell and Pellegrinos

actively, promoted, marketed and sold the unregistered securities of 1 Global Capital
                                             1
      Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 2 of 14 PageID #:1




L.L.C. (1 Global). This action is brought on behalf of the customers of Defendants who

were sold securities in 1 Global.

       2. 1 Global was a fraudulent scheme in which more than 3,400 retail investors

invested more than $287 million. More than one third of the investors were investing

retirement funds. The money was not used by 1 Global for its stated purpose. Millions

of dollars were misappropriated by insiders. 1 Global has filed for bankruptcy and is

being sued for fraud by the U.S. Securities and Exchange Commission (SEC).

       3. Defendants Goldstone, Pell and Pellegrinos raised millions of dollars from

hundreds of investors who purchased the unregistered securities of 1 Global.

Defendants aggressively marketed and promoted 1 Global securities in a variety of

venues to many people. Hundreds of their customers ended up purchasing the

securities.

       4. Goldstone hosted dinners and seminars in Chicago area restaurants such as

Maggiano’s, Oak Brook, and Cooper’s Hawk Winery, Orland Park, which were devoted

to promoting 1 Global as a safe investment suitable for retirees and IRA money. No

other investments were marketed at these gatherings. Goldstone passed out color

brochures with its name and address in which it trumpeted a short-term high-earnings

investment.   See Exhibit 1. These brochures did not mention 1 Global and instead

highlighted the Goldstone name. However, the investment was to be in 1 Global




                                           2
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 3 of 14 PageID #:1




securities. Other materials had the Pell name, the Pellegrino name, and the email

address of Goldstone along with the name of 1 Global. Exhibit 2.

       5. Goldstone also distributed materials in which it falsely stated that 1 Capital

notes sold to investors were not securities. Exhibit 3. In truth, the 1 Capital notes were

securities and needed to be registered under federal and state securities laws. The SEC

suit against 1 Global alleges that it violated the Securities Act of 1933 by selling

unregistered securities.

                                  JURISDICTION and VENUE

       6. This Court has federal question jurisdiction under 28 U.S. § 1331, Securities

Act § 22(a), 15 U.S.C. §77v (a). The Court has supplemental jurisdiction over the state

law claims.

       7. The Defendants, directly and indirectly, made use of the mails, telephones,

and internet, in their actions.

       8. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c). The

acts and conduct complained of occurred in substantial part in this District.

Defendants’ contacts with the District, including their residence here, are sufficient to

subject them to personal jurisdiction.

                                             PARTIES

       9. Plaintiff Mark R. Harrah Roth IRA is a self-directed IRA that was established

by and is controlled, managed and directed by Mark R. Harrah. Mr. Harrah is a


                                              3
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 4 of 14 PageID #:1




resident of Orland Park, Illinois. He invested over $30,000 in 1 Global through his Roth

IRA. The investment was sold to him by Defendants.

      10. Goldstone Financial Group, L.L.C. is an Illinois limited liability company

with its principal office located at 18W140 Butterfield Road, 14th Floor, Oakbrook

Terrace, Illinois 60181. Its managers are Anthony and Michael Pellegrino.

      11. Pell Corp. Brothers, Inc. was an Illinois corporation that was involuntarily

dissolved on May 12, 2017.

      12. Anthony Pellegrino was the President of Pell Corp. Brothers, Inc. As

President of the corporation, he is responsible for acts carried out in the name of the

corporation after it was involuntarily dissolved.

                                             FACTS

                                  The Marketing of the Notes

      13. Goldstone is an investment advisor that holds itself out as a retirement

planner and promises to “develop a tactful and comprehensive financial strategy just

for you, putting your needs first to help you capture gains while minimizing loss”. It

states that “(w)e view it as our responsibility to thoroughly understand your goals and

dreams so that we can leverage our experience and knowledge to help you realize

them.” https://goldstonefinancialgroup.com.

      14. Goldstone has over $100 million in assets under management and over 700

accounts.


                                             4
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 5 of 14 PageID #:1




      15. In 2017, Goldstone conducted a number of seminars and otherwise

marketed investments in 1 Global. Mr. Harrah attended the seminars at Maggiano’s

and Coopers Hawk Winery. Goldstone also promoted 1 Global in a local television

show that aired Sundays at 10:30 a.m. on Channel 7, ABC Chicago.

      16. In connection with its extensive marketing of 1 Global, Goldstone prepared

the color brochure attached hereto as Exhibit 1. Goldstone’s name appears prominently

on this brochure which includes the words “Presented by: Anthony Pellegrino”. The

brochure does not mention 1 Global by name. Instead, Goldstone advertises “Short

Term High Earnings” with a time period of 9 – 12 months and 6 – 10% interest. At the

dinner seminars, Defendants said that returns could be even higher.

      17. The SEC sued 1 Global alleging that the company fraudulently raised more

than $287 million from more than 3,400 investors to fund its business of offering short-

term financing to small and medium-sized businesses. A copy of the S.E.C. complaint

is attached hereto as Exhibit 4.

      18. 1 Global used a network of sales agents such as Goldstone -- to whom it paid

millions in commissions – to offer and sell unregistered securities in 1 Global. Plaintiff

is informed and believes that Goldstone raised millions of dollars for 1 Global and

induced several hundred of its customers to invest in 1 Global.

       19. Both 1 Global and Goldstone promised investors a high-return, low-risk

investment. 1 Global was to supposedly use investor money to extend small loans


                                             5
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 6 of 14 PageID #:1




called Merchant Cash Advances to businesses that could not obtain traditional bank

financing.

      20. In its brochure attached as Exhibit 1, Goldstone said that the Merchant Cash

Advances were carefully made in reliance on credit scores, 36 months of bank

statements, personal guarantees, lienable assets, and that no business received more

than 1% of 1 Capital’s lending. 1 Capital and Goldstone claimed that 1 Capital used a

rigorous underwriting process for making the Merchant Cash Advances that approved

only one in ten merchants and that an electronic collection process ensured that the

advances were repaid in a timely fashion.

      21. In fact, according to the SEC, 1 Global used substantial investor funds for

purposes other than the Merchant Cash Advances. A large portion of investor funds

went to fund the personal spending of Carl Ruderman, the Chief Executive Office of 1

Global. Substantial monies were diverted to his consumer lending businesses.

Investors in 1 Global were given bogus account statements, were falsely told that the

company had an independent auditor, that its loans were secured and had a low

default rate. 1 Global often made large unsecured loans and had serious collection

problems.    See SEC Litigation Release No. 24249 dated August 29, 2018 attached as

Exhibit 5. For instance, 1 Global made a $40 million loan to a California automotive

firm and purchased about $50 million of distressed consumer debt.




                                            6
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 7 of 14 PageID #:1




      22. In its Complaint, the SEC asserts that $28 million of investor money was

diverted to (a) Ruderman, his family trust and entities he controlled, (b) to companies

owned and operated by Ruderman’s relatives and acquaintances that had nothing to do

with 1 Global, and (c) to fund Ruderman’s lavish lifestyle including European vacations

and a Mercedes Benz.

      23. The SEC further asserts that the shortfall in unaccounted investor funds

worsened so that as of June 30, 2018 there was $50 million in missing investor funds.

      24. Sales agents such as Goldstone were paid commissions ranging from .75% to

3% of the investor funds they raised for 1 Global. As of April 2018, 1 Global had paid

out nearly $ 9 million in commissions.

      25. 1 Global and Goldstone offered and sold the investment through an

instrument called a Memorandum of Indebtedness (MOI) which was the note or

contract between the investor and 1 Global. Plaintiff entered into a MOI with 1 Global

dated January 29, 2018, a copy of which is attached as Exhibit 6. Plaintiff invested more

than $30,000. He submitted his paperwork on October 31, 2017 so that he could take

advantage of having a Roth IRA during a tax year when his income was low, but

Defendants did not process the investment until 2018. See IRA forms attached as

Exhibit 7.




                                            7
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 8 of 14 PageID #:1




       26. The MOI called the investor a “Lender” and labeled 1 Global as the

“Borrower”. After 1 Global received investor money, it pooled and commingled the

monies in non-segregated 1 Global bank accounts.

       27. While the MOI was purportedly a nine month note, the note would

automatically roll over for a new nine- month term unless the investor expressly

informed 1 Global in writing at least 30 days before the end of the nine months that he

or she did not want to roll over the note. Goldstone’s own marketing materials refer to

the investment as having a 9 to 12 month term which automatically removes them from

the registration exemption for a 9 month note.

       28. The vast majority of investors allowed their investments to automatically

roll over. As of April 30, 2018, investors had sent more than $287 million to 1 Global,

but 1 Global had only returned about $16 million to investors through redemptions or

payments. Further, even if an investor redeemed the investment after nine months, the

note period extended beyond nine months because it took 1 Global several months to

fully pay back the investor’s principal and interest.

       29. Since investor funds were pooled into numerous Merchant Cash Advances,

an investor would get a small fractionalized interest in up to hundreds of Merchants

Cash Advances as opposed to an undivided interest in one Merchant Cash. If an

investor wanted his or her money back at the end of nine months, it could take months




                                             8
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 9 of 14 PageID #:1




for the merchants who had gotten the investor’s money to pay back the numerous

Merchant Cash Advances in which the investor’s money had been commingled.

       30. At the beginning of 2018, 1 Global memorialized the unwinding process.

Investors who had put in less than $250,000 were to be repaid in twelve months.

Investors who put in more than $250,000 were to be repaid in fifteen months.

       The Notes Were Securities and A Registration Statement Was Required

       31. On its letterhead, Goldstone prepared and distributed to investors,

including Plaintiff, a document entitled Memorandum of Indebtedness (MOI) –

Statement of Understanding. Exhibit 8. In the Statement of Understanding, Goldstone

falsely told its customers and investors in 1 Global that MOIs are not securities. It

claimed that since the notes purportedly had a maturity of nine months or less that they

were not securities.

       32. In fact, the MOIs did not mature in nine months or less due to the

intermingling of investor funds. The MOIs are securities. A registration statement for

the securities should have been filed with the SEC. No exemption from registration

existed for these securities.

       33. Plaintiff hereby tenders back his 1 Global securities to Defendants and

demands the full return of his investment plus interest, attorney fees and costs.

                                CLASS ACTION ALLEGATIONS

       34. Plaintiff brings this action under Rule 23(b)(3) of the Federal Rules of


                                             9
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 10 of 14 PageID #:1




Civil Procedure on behalf of a Class defined as follows:

       All persons who were solicited to sign Memoranda of Indebtedness with 1
       Global Capital L.L.C. by Goldstone Financial Group, L.L.C., Pell Corp. Brothers,
       Inc., Anthony Pellegrino or Michael Pellegrino and entered into such contracts at
       any time within the applicable limitations period.

The Class time period is defined to be three years prior to the filing of the Complaint up

to the time of trial.

       35. Plaintiff reserves the right to modify the Class definition as it obtains further

information through discovery.

       36. Excluded from the Class are Defendants, their officers, executives, managing

members, immediate families, legal heirs or representatives, successors or assigns, or

any entities in which they have or had a controlling interest, its agents and employees,

the Judge to whom this action is assigned and any member of the Judge’s staff or

immediate family.

       37. The number of total Class Members is so numerous that individual joinder of

all Class Members is impracticable.

       38. Plaintiff is a member of the proposed Class.

       39. There are questions of law and fact common to Plaintiff and to the proposed

Class, including but not limited to the following:

       a. Whether the Memoranda of Indebtedness marketed by Defendants are

securities under the Securities Act of 1933 and the Illinois Securities Act;



                                             10
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 11 of 14 PageID #:1




       b. Whether a registration statement have been filed in connection with the sale

of the Memoranda; and,

       c. Whether Defendants violated the 1933 Securities Act and the Illinois Securities

Act by engaging in the sale of unregistered securities.

       40. Plaintiff’s claims are typical of the claims of Class Members.

       41. Plaintiff’s interests do not conflict with those of Class Members. Plaintiff

will fairly and adequately protect interests of Class Members. Plaintiff is represented

by counsel experienced in class action and securities litigation.

       42. The common questions of law and fact predominate over questions affecting

only individual Class Members, and a class action is superior to other methods for the

fair and efficient adjudication of this controversy.

       43. Management of the claims in a class action poses no significant

impediments.

                                      COUNT ONE

              VIOLATION OF SECTION 5(a) and 5(c) of the SECURITIES ACT

       44. Plaintiff repeats and realleges the allegations of paragraphs 1 to 43 above.

       44. No registration statement was filed or in effect with the SEC pursuant to the

Securities Act with respect to the securities issued by 1 Global and sold by Defendants

as described above. No exemption from registration existed with respect to those

securities.

       46. Defendants directly and indirectly:
                                             11
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 12 of 14 PageID #:1




       (a) made use of any means or instruments of transportation or communication in
       interstate commerce or of the mails to sell securities, through the use or medium
       of a prospectus or otherwise;

       (b) carried or caused to be carried securities through the mails or in interstate
       commerce, by any means of transportation, for the purpose of sale or delivery
       after sale; or

       (c) made use of any means or instruments of transportation or communication in
       interstate commerce or of the mails to offer to sell or offer to buy through the use
       or medium of any prospectus or otherwise any security;

without a registration statement having been filed or being in effect with the SEC as to

such securities.

       47. By reason of the foregoing, Defendants violated Sections 5(a) and 5 (c) of the

Securities Act, 15 U.S.C. §§ 77 e(a) and 77 e(c).

                                    COUNT TWO

     CONTROL PERSON LIABILITY - SECTION 15 of the SECURITIES ACT

       48. Plaintiff repeats and realleges the allegations of paragraphs 1 to 47 above.

       49. Section 15 of the Securities Act provides that every person who, directly or

indirectly, controls any person liable for violations of the Act shall also be liable jointly

and severally with and to the same extent as such controlled person to any person to

whom such controlled person is liable.

       50. Anthony Pellegrino and Michael Pellegrino are control persons of Goldstone

and are thus jointly and severally liable for its violations of the Act.




                                              12
     Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 13 of 14 PageID #:1




                                    COUNT THREE

                   VIOLATION OF THE ILLINOIS SECURITIES ACT

       51. Plaintiff repeats and realleges the allegations of paragraphs 1 to 50 above.

       52. Section 5 of the Illinois Securities Act, 815 I.L.C.S. 5/5, requires that all

securities be registered prior to their offer or sale in Illinois.

       53. The securities of 1 Global which were offered and sold by Defendants were

not registered.

       54. Pursuant to 815 ILCS 5/13, Plaintiff requests back the full amount paid for

the securities in return for his tender, plus interest of 10% per annum, attorney’s fees

and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court grant Plaintiffs and

all Class Members the following relief against Defendants:

       A. Rescission and full return of all consideration paid for 1 Global securities plus

       interest;

       B. An award of compensatory damages to persons who no longer own the

securities;

       C. An award of attorney’s fees and costs; and,

       D. Such further and other relief as the Court deems appropriate.




                                                13
    Case: 1:18-cv-06643 Document #: 1 Filed: 09/29/18 Page 14 of 14 PageID #:1




                           DEMAND FOR A JURY TRIAL

      Plaintiff demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

                                       Respectfully submitted,

                                        Plaintiff,



                                        By: Howard B. Prossnitz /s/


LAW OFFICES OF HOWARD B. PROSSNITZ
1014 Ontario Street
Oak Park, IL 60302
(708) 203-5747
prossnitzlaw@gmail.com

Adam Szulczewski, Esq.
Birndorf and Birndorf, P.C.
225 West Washington Street
Suite 1600
Chicago, IL 60606
(312) 201-9300
szulcze@outlook.com

September 29, 2018




                                           14
